                                                                 JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




PAUL RYAN BAROUS,                 CV 18-10261 DSF (DFMx)
    Plaintiff,
                                  JUDGMENT
               v.

ARIEL Z. EMANUEL,
    Defendant.



   The Court having granted a motion to dismiss for failure to
serve,

  IT IS ORDERED AND ADJUDGED that Plaintiff take nothing
and that the action be dismissed without prejudice.




Date: May 3, 2019                 ___________________________
                                  Dale S. Fischer
                                  United States District Judge
